                 IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,       )     CR. NO. 14-00461 SOM
                                )
           Plaintiff,           )     ORDER GRANTING DEFENDANT DAVID
                                )     BUCHANAN'S MOTION TO CONTINUE
     vs.                        )     MITTIMUS
                                )
DAVID K. BUCHANAN,              )
                                )
           Defendant.           )
                                )


            ORDER GRANTING DEFENDANT DAVID BUCHANAN'S MOTION TO
                         CONTINUE MITTIMUS

           Defendant David Buchanan has moved to continue mittimus

to plan and attend a second funeral service for his mother, who

passed away on April 1, 2019.       This court expresses its heartfelt

condolences to Buchanan and grants his motion.      Mittimus is

stayed until May 6, 2019.

           It is the court's understanding that a first funeral

service is scheduled for April 20, 2019, two days before the

April 22 date by which Buchanan was previously ordered to report

to FDC Honolulu to begin serving the revocation sentence imposed

on him.    That first funeral service is apparently being conducted

on the island of Molokai, although Buchanan's mother's most

recent residence was with Buchanan on Oahu, and, before her

death, he was planning to have her and his father live with his

wife and cousin on Oahu while he served his prison term.      The
court is allowing Buchanan to take the short flight to Molokai

for the first funeral service.

           Buchanan has indicated that a second funeral service is

planned for Oahu on May 6, 2019, and he expects other relatives

who possibly could not attend the Molokai service to attend the

Oahu service.    He says that he is the person who needs to plan

that second service, although his father and siblings will

presumably be in attendance.

           The mittimus date of April 22, which was about a month

after the hearing at which his supervised release was revoked,

represented an unusual delay in the start of serving a revocation

prison term.    That delay was an accommodation by this court to

allow him to assist his parents in settling into a new residence

on Oahu.   Buchanan does not say whether those plans have been

upended, or whether his mother's health had already so

deteriorated that, at the sentencing hearing last month, he was

already anticipating her likely death.    Nevertheless, because her

precise date of death could not have been predicted, this court

expects that there is a considerable amount to do in the weeks

after her death.

           This court acknowledges the serious concerns expressed

by the United States.    Those concerns echo concerns raised by the

Probation Officer to this court and shared by the Probation

Officer with the attorneys on both sides.    Buchanan's underlying


                                  2
conviction was for fraud, and, while on supervised release, he

committed further dishonest acts.    At his revocation sentencing

hearing, his Probation Officer expressed concern that Buchanan

needed to address payments to him by the Social Security

Administration and work on an amended tax return, and the court

so directed Buchanan.   This court nevertheless thinks that the

two-week continuance requested by Buchanan is modest enough that

this court grants his request, particularly because of the

court’s concern about the needs of other grieving family members.

          IT IS SO ORDERED.



                               /s/ Susan Oki Mollway
                              Susan Oki Mollway
                              United States District Judge




United States of America v. David K. Buchanan
CR. NO. 14-00461 SOM, ORDER GRANTING DEFENDANT DAVID BUCHANAN'S
MOTION TO CONTINUE MITTIMUS




                                 3
